

116 HR 1335 IH: Safe Coasts, Oceans, And Seaside Towns Act
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1335IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Ms. Barragán (for herself, Mr. Price of North Carolina, and Mr. Crist) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that the production safety systems rule and the well control rule in section 250 of
			 title 30, Code of Federal Regulations, shall have the same force and
			 effect of law as if such rules had been enacted by an Act of Congress, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Coasts, Oceans, And Seaside Towns Act or the Safe COAST Act. 2.Force and effect of production safety systems rule and the well control ruleSubparts D, E, F, G, H, and Q of section 250 of title 30, Code of Federal Regulations (as in effect on January 1, 2018), shall have the same force and effect of law as if such subparts had been enacted by an Act of Congress.
 3.Study on BSEE offshore oil and gas operations inspection programThe Secretary of the Interior shall contract with the National Academies of Sciences, Engineering, and Medicine to complete, not later than 21 months after the date of the enactment of this Act, the study entitled Review and Update of Bureau of Safety and Environmental Enforcement Offshore Oil and Gas Operations Inspection Program that the Secretary of the Interior had previously contracted with the National Academies of Sciences, Engineering, and Medicine to complete.
		